Title: From Benjamin Franklin to Catharine Ray, 3 March 1757
From: Franklin, Benjamin
To: Ray, Catharine


Dear Katy,
Philadelphia, 3 March, 1757.
Being about to leave America for some time, I could not go without taking leave of my dear friend.
I received your favor of the 8th of November, and am ashamed, that I have suffered it to remain so long unanswered, especially as now, through shortness of time, I cannot chat with you in any manner agreeably.
I can only wish you well and happy, which I do most cordially. Present my best compliments to your good mamma, brother and sister Ward, and all your other sisters, the agreeable Misses Ward, Dr. Babcock and family, the charitable Misses Stanton, and, in short, to all that love me. I should have said all that love you, but that would be giving you too much trouble.

Adieu, dear good girl, and believe me ever your affectionate friend,
B. Franklin.
